DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

          MARIA SELLA ANCELL and GEOFFREY ANCELL,
                         Appellants,

                                    v.

   U.S. BANK, N.A., as Trustee for Harbor View Mortgage Loan Trust
    2006-4, Mortgage Loan Pass-Through Certificates, Series 2006-4,
                              Appellee.

                              No. 4D17-224

                          [January 25, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE10-
021145 (04).

  Samuel A. Korab and Kendrick Almaguer of The Ticktin Law Group,
Deerfield Beach, for appellants.

  Nancy M. Wallace and Ryan D. O'Connor of Akerman LLP, Tallahassee,
and William P. Heller of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.